Citation Nr: 1140082	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 28, 2005, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2006 and September 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas. 

2.  By this decision the Veteran's service-connected PTSD is rated as 70 percent disabling from March 11, 2003, and he is shown to be unable to secure or follow a substantially gainful occupation as of that date as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The requirements for an earlier effective date of March 11, 2003, for the grant of entitlement to a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.340, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  With respect to the claim for an earlier effective date for the grant of a TDIU, as the Board is granting the benefit, there is no need to discuss whether the duty to notify or assist has been fulfilled.

With respect to the claim for a higher rating for PTSD, the notification obligation in this case was accomplished by way of April 2003 and March 2008 letters from the RO to the Veteran.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the RO has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Legal Criteria for Initial Increased Disability Ratings

The Veteran was initially granted service connection for PTSD in June 2006 and was assigned a 50 percent disability rating under Diagnostic Code 9411, effective March 11, 2003, the day his claim was received.  The Veteran disagrees with this assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

PTSD

In the present case, the Veteran's service-connected PTSD is currently rated as 50 percent disabling pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Turning the merits of the claim, the Veteran filed his claim for service connection for PTSD in March 2003.  At the time that he filed his claim, he reported that he was experiencing isolation because he could not be around groups of people and that he also had difficulty sleeping.  The Veteran indicated that he had anger problems and also that he was bothered by loud noises.  He also reported that he had been unemployed since 1992.  

In May 2003, the Veteran underwent a VA examination.  The examiner noted the Veteran's military history, to include combat experience.  At that time, he reported his psychiatric symptoms to include the following:  nightmares two times per week; occasional flashbacks; symptoms of avoidance; depression, irritability, nightmares, and difficulty sleeping.  He reported that he had difficulty tolerating social interactions, but denied specific fights or arguments during the previous year.  However, he reported a history of up to twenty arrests for public disorderliness.  The Veteran indicated that he had a history of substance abuse that began in during his military service and continued thereafter.  Reportedly, the Veteran had been unemployed since 1992, prior to which he frequently missed days from work due to substance abuse and/or arrests.  On the mental status examination, the Veteran presented with a somewhat unkempt, poorly groomed appearance and a constricted affect.  He was somewhat edgy in his behavior, but otherwise engaged with the examiner reasonably well.  The Veteran's speech was garbled secondary to missing teeth.  He appeared mildly anxious and irritable.  His thought processes were logical and he denied any suicidal ideations.  The cognitive examination did not reveal any impairments and the Veteran's insight and judgment were good.  His GAF score was reported as 65.  The VA examiner commented that the Veteran continued to demonstrate problems in social functioning, as well as continued symptomatology of his PTSD.

The claims file reflects that the Veteran sought treatment for his psychiatric symptoms at a VA medical facility.  These records show that in 2002 the Veteran's GAF scores were reported as follows:  40 (6/02); 43 (6/02); and 48 (9/02).  The records dated throughout the period on appeal shows that he was unemployed, having previously worked as a fork lift operator and longshoreman.  Of particular note is a June 2003 treatment record, in which psychiatric symptoms were reported as sleeplessness, frequent nightmares, exaggerated startle response, quickness to anger, irritability, and avoidance behaviors.  He was noted to have been estranged from his family for several years, although he recently had written contact with his mother.  He described himself as social loner for most of his adult life.  On the associated clinical assessment, the examiner concluded that the Veteran was hyperviligant and had a tendency towards paranoia.  He stated that his overall impression was that of "a Veteran with a likely diathesis for a psychotic or dissociative disorder who has manifested a prolonged and disabling posttraumatic reaction to his war trauma."  He further concluded that the Veteran's PTSD was manifested by a rather schizoid, withdrawn personality.  

In support of his claim, the Veteran submitted a June 2004 letter from his VA treating psychologist, in which the clinician reported that the Veteran had participated in outpatient treatment for his PTSD since January 2003.  The clinician reported that despite the Veteran's multiple therapeutic treatments, he continued to experience symptoms of chronic PTSD.  Reportedly, his symptoms included daily intrusive thoughts, difficulty sleeping, frequent nightmares, social avoidance, and isolation.  She noted that the Veteran had been estranged from his family for over twenty years.  Although he had begun to work towards reestablishing his family relationships, he was unable to tolerate living in the same city as his family.  The clinical concluded that the Veteran was severely impaired due to his PTSD and opined that he would have difficulty tolerating the demands of regular employment.  His GAF score was 50.  The letter was signed by a VA physician who was the team leader of the outpatient treatment program.

The Veteran further described his PTSD symptomatology in his June 2004 Notice of Disagreement.  He reported that he was leery of the dark, jumped a lot, and had severe dreams of his Vietnam experiences on a daily basis.  The Veteran stated that he often felt as if someone was "aiming" at him and that he was being targeted.  He stated that he would turn around during these incidents and briefly see a human shape out of the corner of his eye.  He also reported hearing someone call his name.  The Veteran essentially stated that he was unable to forget the image of a faceless solider.

In September 2005, the Veteran underwent a VA examination for an unrelated, service-connected disability.  He was very angry that the examination had been rescheduled and continually spoke loudly over the examiner's voice during her attempts to discuss the examination.  The examiner essentially noted that he was argumentative, insultive, and uncooperative during the testing.  Following verbal insults and displays of anger by the Veteran, the examiner reportedly was prepared to active the panic alarm when the Veteran left the examination room and terminated the examination.  

Subsequent VA records show that the Veteran received additional treatment for his PTSD.  A January 2006 treatment record shows that the Veteran continued to have problems with sleep, isolation, and nightmares, as well as difficulties managing his anger.  In February 2006, the Veteran's PTSD was manifested by nightmares, severe sleep disturbances, intrusive thoughts, avoidance, isolation, and numbing.  
The VA records show that the Veteran's GAF scores from 2004 to 2006 were reported as follows:  53 (11/04); 55 (3/05); 40 (4/05); 40 (4/05); 59 (10/05); 45 (2/06).

A VA treatment records dated in April 2006 documents that the Veteran continued to have chronic sleep impairments, which were exacerbated by the death of his father.  During the April 2006 psychiatric consultation, the Veteran reported seeing his father for brief flashes and hearing his father's voice.  The associated brief mental status examination revealed that the Veteran's speech was somewhat rapid and at times rambling.  He presented with a restricted affect and was mildly anxious.  The Veteran's thought process was logical and his he denied having suicidal or homicidal ideations.  He was prescribed medication to treat his symptoms.

Additional VA treatment records show that the Veteran continued to experience psychiatric symptomatology, as previously described.  His VA treatment records show that his GAF scores from 2006 to 2007 were as follows:  45 (8/06); 50 (1/07); and 45 (3/07).

During the May 2011 Travel Board hearing, the Veteran provided additional testimony as to his PTSD symptomatology during the pendency of his claims.  He reported having a problems getting along with others, along with a history of violence.  The Veteran also described a history of chronic sleep impairments, to include nightmares up to five times per week.

Having reviewed the evidence of record, the Board finds that a 70 percent rating is warranted for the Veteran's service-connected PTSD.  Overall, the evidence of record shows that the Veteran experiences social impairment with deficiencies in most areas.  The Veteran's own testimony and the medical evidence of record demonstrates that his PTSD has been characterized by sleep difficulties, intrusive thoughts, irritability, violent outbursts, social isolation, auditory and visual hallucinations, an episode of neglected personal appearance, and intermittent speech impairments.  In the June 2003 VA treatment record, the Veteran's treating psychologist noted that the Veteran had a tendency towards paranoia and that his PTSD was manifested by a rather schizoid, withdrawn personality.  During the September 2005 VA examination, the Veteran exhibited outburst of anger, which is indicative of impaired impulse control and a difficulty adapting to stressful situations.  Indeed, the Veteran was reported having difficulties with anger and irritability throughout the period on appeal.  While the Veteran has not demonstrated an inability to establish and maintain effective relationships, he was estranged from his family for over twenty years and suffered from social isolation.  

Similarly, the evidence of record supports a finding of occupational impairments to warrant the next-higher disability rating.  The evidence of record shows that the Veteran has not worked during the pendency of his appeal.  In this regard, the Board highlights his June 2003, January 2006, and February 2006 VA treatment records documenting his difficulties with paranoia, isolation and anger management.  The Board also notes the Veteran's VA psychologist June 2004 opinion that he would have difficulty tolerating the demands of regular employment.  Moreover, the Veteran's GAF scores have ranged from 40 to 65 during the pendency of this appeal, which is indicative of serious to moderate symptoms and a serious to moderate impairment in social and occupational functioning.  Given the Veteran's current symptomatology, and resolving all doubt in his favor, a 70 percent disability rating is warranted for the Veteran's PTSD.

The Board further finds, however, that the preponderance of the evidence is against a finding that the Veteran's PTSD is productive of total occupational and social impairment due to such systems as outline in the diagnostic code.  The medical 
evidence affirmatively shows that he does not suffer from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibit grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  The medical evidence also reflects that he is not disoriented to time or place and does not have memory loss for names of close relatives, own occupation or own name.  As such, the criteria for a 100 schedular evaluation have not been met.

Accordingly, the Board finds that overall disability picture most closely approximates the criteria for a 70 percent disability rating.  As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the PTSD symptomatology warranted a staged rating. 

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, there is no showing that the Veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than 70 percent on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The schedular rating under diagnostic code 9411 and the regulations pertaining to the assignment of a total rating based on individual unemployability is adequate to compensate the Veteran for industrial impairment caused by the service-connected PTSD.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for the Grant of a TDIU

In this case, the Veteran maintains that an effective date prior to April 28, 2005, is warranted for the assignment of TDIU.   Having reviewed the evidence of record in light of all relevant laws, the Board finds that an earlier effective date of March 11, 2003 is appropriate, and thus the claim must be granted.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that specified rating percentages, disabilities resulting from one incident, including the bilateral factors, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. §4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  However, for an increase in disability compensation, to include a claim for TDIU, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under 38 U.S.C.A. § 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase" for this purpose is one to the "next disability level" provided by law for the particular disability).  The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The Board also noted that the Veteran's claim for entitlement to TDIU is part of his claim for a higher initial rating following the grant of service connection for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record). 

Essentially, the Court has determined that entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109- 10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In order to determine whether the Veteran is entitled to an earlier effective date for the assignment of TDIU, the Board must first determine when the Veteran filed his claim for TDIU.  

At this point, a review of the history of the Veteran's claim is instructive.  The Veteran filed a claim for service connection for PTSD on March 11, 2003.  At the time of his claim, the Veteran reported that he has been unemployed since 1992.  He also reported that he had difficulty being around people and trouble with anger.  His claim was denied in a June 2003 rating decision.  In June 2004, the Veteran submitted a Notice of Disagreement and June 2004 diagnostic letter, in which his VA treating psychologist opined that he had difficulty tolerating the demands of regular employment.  Thereafter, the Veteran's claim for PTSD was granted by way of the June 2006 rating decision, with the assignment of a 50 percent rating effective from March 11, 2003, the date that the Veteran filed his claim.  Also in June 2006, the Veteran filed an application for TDIU benefits, asserting that he was unable to obtain employment due to his service-connected disabilities.  The Veteran then expressed his dissatisfaction with the initial disability rating assigned for his PTSD in an April 2007 NOD.  In a September 2006 rating decision, the Veteran was granted a TDIU effective from April 28, 2005, the date upon which the RO determined that the Veteran first met the criteria of a combined 70 percent required under 38 C.F.R. § 4.16(a).   

Resolving all doubt in the Veteran's favor, the Board finds that an effective date of March 11, 2003, but not earlier, for the award of a TDIU is warranted in this case.  As explained previously, the Board filed a claim for service connection for PTSD on March 11, 2003, at which time he reported that he last worked in 1992.  The Veteran also reported a history of isolation from others and difficulty with anger.  Subsequently, in conjunction with his PTSD claim, the Veteran submitted a June 2004 letter from his VA treating psychologist and physician reported that he would have difficulty tolerating the demands of regular employment.  In the Board's opinion, this evidence constitutes an informal claim for entitlement to a TDIU that is part and parcel of the claim for March 2003 claim for service connection for PTSD.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)  

Having determined that the Veteran's TDIU claim arose on March 11, 2003, the next step in the inquiry is to determine the date on which it was factually ascertainable that the Veteran met the eligibility for TDIU benefits.  As determined herein, the Veteran's service-connected PTSD warrants a 70 percent disability rating from the grant of service connection, March 11, 2003.  In light of the fact that at the time that the TDIU claim arose on March 11, 2003, the Veteran had a single service-connected disability, PTSD, he meets the minimum criteria for consideration of a TDIU.  See 38 C.F.R. § 4.16.  

The Board must next determine the date on which it was factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service connected disabilities.  In this case, that date is March 11, 2003.  The Veteran has consistently reported since March 11, 2003, that he has not worked since 1992; he also reported having difficulty being around people and difficulty with anger.   Additionally, his VA treating psychologist essentially opined in June 2004 that he had would have significant difficulties with regular employment.  The  Board finds this evidence sufficient to warrant an effective date of March 11, 2003, for the grant of a TDIU.

The Board may not, however, extend the effective date of the Veteran's award for a TDIU to any date prior to March 11, 2003.  The Veteran has not alleged, nor does the record reflect, that he filed a claim for TDIU or met the minimum criteria for consideration of a TDIU rating to this date.  As such, the Veteran is not entitled to an effective date prior to March 11, 2003 for the award of a TDIU.  See also, Hazan, 10 Vet. App. at 519- 20.  Accordingly, the Veteran's claim for an effective date of March 11, 2003, but not earlier, for the award of a TDIU is granted.

ORDER

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations governing monetary awards.

An effective date of March 11, 2003 for the grant of a TDIU is granted, subject to the laws and regulations governing monetary awards.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


